DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-14 and 32-46 are pending and are currently examined.

Specification
The disclosure is objected to because of the following informalities: the specification has a series of typographical errors. Also, [0195] of the Specification as filed contains missing words (see parenthesis) and in [0204] is not understood how ones can compare rmIFN with itself.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 32-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses a method of inhibiting an ovarian cancer cell replication, growth, development, motility, proliferation, survival, and/or migration in a subject, by exposing the cancer cell to an amount of interferon epsilon (IFNε) or treating a subject with cancer by administering IFNε (of murine of human origin). However, the claims broadly encompass inhibiting replication, growth, development, motility, proliferation, survival, and/or migration of any cancer cell or treating any forms of cancer (having the origin in epithelial tissue, connective tissue, glandular tissue, embryonic tissue, hemopoietic cells, lymphatic tissue or bone marrow) with IFNε or a functional natural or synthetic variant or hybrid form thereof or an inducer of IFNε expression or IFNε activity effective to directly indirectly or indirectly induce the effects mentioned above.
IFNε expression or IFNε activity effective to directly indirectly or indirectly cause the inhibition  replication, growth, development, motility, proliferation, survival, and/or migration of a cancer cell, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses methods using murine or human IFNε that act upon ovarian cancer cells only.
Thus, the instant disclosure, including the claims, fails to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin et al. (U.S. Pat. No. 6,329,175- cited by Applicant).

65 I 65 to col 66 l. 30). 
As such Conklin et al. anticipates claims 1-8 and 33-40.

Claims 1, 2, 4, 5, 7-9, 12-14, 33-41, and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO1999/29863 -cited by Applicant).
Chen et al. discloses the methods of use of compositions comprising IFNε in the treatment of cancers and tumors, including ovarian and cervical cancers, inducing apoptosis (p. 6-7, p. 15 I. 11-33, p. 56 l. 15-32, p. 75 l. 26 to p. 76 l 10). The IFNε is used to treat mammals including human (p. 16 I. 6-8) and in combination with other therapeutic agents like chemotherapeutic agents (p. 17 I. 10-25, p. 57). The IFNε used may be variants, or derivatives of the parent protein (p. 28 l. 14 to p. 31, p. 39 l. 29- to p. 40 l. 4) 
As such Chen et al. anticipates claims 1, 2, 4, 5, 7-9, 12-14, 33-41, and 44-46.

Claims 1-7, 33, 34, 36-40, 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin et al. (WO200017361- cited by Applicant).
The reference discloses the use of IFNε in the treatment of cancers (Abstract). The IFNε includes human and murine and variants; chimeric IFN-£ comprising both human and murine sequences as well as recombinant IFNε (p. 3 I. 25 to p. 6 l. 19, p. 22 I. 32 to p.23 I. 9, p. 47 I. 4 to p. 49 I. 5, claims 9-13). The IFNε is used in the treatment of cancers for its anti-proliferative activity (p. 10 I.14-33, p. 90 I. 21-25, claim 37). 
Example 7 discloses the use of murine IFNε in the inhibition of human lymphoma B cell line Daudi that are considered to be hemopoietic cells (p. 90 I. 35 to p. 91 I. 7). 
As such claims 1-7, 33, 34, 36-40, and 44-45 are anticipated by the reference cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO1999/29863 -cited by Applicant) in view of Alkema et al. (Studying platinum sensitivity and resistance in high-grade serous ovarian cancer: Different models for different questions. Drug Resist. Updates, 24, 55-69, 2016).
The claims add the limitations that the ovarian cancer cell to be acted on is a high grade serous carcinoma cell.
The teachings of Chen et al. were presented supra and they were silent about treating high grade serous ovarian cancer cells. However, high-grade serous ovarian 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have tried the methods of Chen et al. to treat HGSOC. This is because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Since Chen et al. was successful in treating ovarian cancer, a skilled artisan could have tried to employ this treatment to solve an acute medical problem and try to limit the number of subjects who were dying from this condition.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647